Citation Nr: 1233350	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO. 09-47 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1960 to August 1965. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in pertinent part denying service connection for a low back disorder. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran was previously service connected for a right hip disorder, and a 30 percent disability rating is currently assigned. The Veteran asserted at a January 2005 hearing before another Veterans Law Judge, in the course of appeal of the prior claim for service connection for a right hip disorder, that he had fallen off a tank in snowy weather around Christmas of 1961, in service, and had injured his shoulder and his right hip. He did not then make any assertions regarding a back injury. He rather asserted that he had been seen at a field unit for his hip and had been told it was fractured, and was given crutches and assigned light duty for six weeks for the hip, though he was not casted and did not receive a limited duty profile. Service treatment records reveal of no treatment or medical findings of right hip injury or disability, or a low back injury or disorder. 

The Veteran claims entitlement to service connection for a low back disorder, and asserts that he injured his right hip and low back in the previously asserted December 1961 accident. 

The Veteran was afforded a VA examination in June 2012 for compensation purposes addressing his asserted low back disorder, and that examiner observed that the service records reflected no back injury or disability. The examiner opined that a current low back disorder was not at least as likely as not related to service. 

However, because the right hip disorder, currently diagnosed as osteoarthritis of the right hip, is now service-connected, the case presents the possibility that the Veteran's low back disorder, currently diagnosed as degenerative disk disease, may be service connected based on the right hip disorder causing or aggravating the low back disorder. 38 C.F.R. §3.310 (2011). Neither of these medical bases for secondary service connection (as secondary to the right hip disorder) were addressed by the June 2012 VA examiner. VA examinations of the right hip in June 2005, June 2007, and June 2009, reflect some degree of impaired functioning, with gait dependent on use of a cane since approximately 2001. The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004). Accordingly, the Board finds that a further VA examination for compensation purposes is warranted to address medical questions underlying these secondary service connection issues. 

The Veteran should also be afforded a new Veterans Claims Assistance Act of 2000 (VCAA) notice letter informing of the secondary service connection bases of sustaining his claim for service connection. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The April 2008 VCAA letter issued to the Veteran failed to address secondary service connection. 


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an updated VCAA letter, which pertinently also affords notice of secondary service connection as a potential basis of a claim, addressing both secondary causation and secondary aggravation as theories of entitlement. The Veteran should also be asked to submit any additional evidence or argument in furtherance of his claim. 

2. With the Veteran's assistance, as appropriate, the RO or Appeals Management Center (AMC) should obtain and associate with the claims file any VA and private treatment records not yet associated with the claims file. 

3. Thereafter, afford the Veteran a VA examination by a qualified physician to address the nature and etiology of any current low back disorder. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note that the examiner is asked to address the issues of causation or aggravation by the Veteran's already service-connected right hip degenerative disorder. The examiner should also note the prior VA examinations conducted June 2005, June 2007, and June 2009 addressing the right hip, and June 2012 addressing the low back, as well as treatment records and lay statements. 

b. Conduct an examination of the Veteran, and based on that examination, interview, and review of the record, identify the nature and extent of any current low back disorders. 

c. For each low back disorder found, provide a separate opinion whether it is at least as likely as not (at least a 50 percent probability) that the low back disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected right hip disorder; or, in the alternative, whether any such relationship between the service-connected right hip disorder and the claimed low back disorder is unlikely (less than a 50 percent probability). 

d. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is, at the least, so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. Thereafter, readjudicate the remanded claim for service connection for a low back disorder de novo. If this benefit is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


